TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2014



                                       NO. 03-14-00474-CV


                              Texas Star Disposals, LLC, Appellant

                                                  v.

            Texas Railroad Commission and David H. Arrington Oil & Gas, Inc.,
                    n/k/a Fayetteville-Floyd Oil & Gas, Inc., Appellees




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on May 1, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.